Exhibit 10.8

Relinquishment Agreement

This Relinquishment Agreement dated as of March 1, 2017 (as amended, modified,
supplemented or restated from time to time, this “Agreement”) reflects certain
agreements of Och-Ziff Holding Corporation, as the general partner of OZ
Management LP (“OZM”) and OZ Advisors LP (“OZA”), Och-Ziff Holding LLC (together
with Och-Ziff Holding Corporation, collectively, the “General Partners”), as the
general partner of OZ Advisors II LP (“OZAII” and, together with OZM and OZA,
the “Partnerships”), Daniel S. Och (the “Limited Partner”) and his Related
Trusts named on the signature pages of this Agreement (the “Och Trusts”).
Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in each of the limited partnership agreements of the
Partnerships dated as of the date hereof (as amended, modified, supplemented or
restated from time to time, the “Limited Partnership Agreements”). This
Agreement shall be a “Partner Agreement” (as defined in the Limited Partnership
Agreements).

1. Cancellation of Class A Common Units. The Limited Partner and the Och Trusts
each hereby agree with the General Partners that they shall conditionally
relinquish 30,000,000 in the aggregate of their vested Class A Common Units in
each of the Partnerships (“Cancellable Units”) in connection with the grants of
Class D Common Units in each of the Partnerships (“Incentive D Units”) to James
S. Levin (“Levin”) pursuant to Partner Agreements between Levin and the
Partnerships dated as of February 14, 2017 (the “Levin Partner Agreements”),
with such Cancellable Units to be cancelled as of the date hereof, immediately
following the Transfers of vested Class A Common Units made in accordance with
the Equalization, Transfer and Exchange Agreement attached hereto as Exhibit A
(the “Equalization Agreement”). The number of Cancellable Units of the Limited
Partner and each Och Trust in each Partnership to be cancelled pursuant to this
Section 1 shall be determined on a pro rata basis in accordance with the number
of Equivalent Units (as defined in the Equalization Agreement) as determined as
of the date hereof, and such numbers of Cancellable Units shall then be
specified opposite the name of the Limited Partner or such Och Trust,
respectively, on the signature page of this Agreement; provided, that (i) the
aggregate number of Cancellable Units in each Partnership cancelled as of the
date hereof shall remain equal to 30,000,000, and (ii) following any adjustment
of the Cancellable Units held by the Limited Partner or an Och Trust following
the date hereof in accordance with Section 2 of the Equalization Agreement, the
Pro Rata Percentages (as defined herein) shall automatically be adjusted to
reflect such adjustment.

2. Reallocation.

(a) Forfeiture of Reallocable Units. The General Partners agree that, upon any
forfeiture by Levin or his Related Trusts (the “Levin Trusts”) of any Incentive
D Units in each Partnership (including, without limitation, any COC Incentive D
Units (as defined in the Levin Partner Agreements) following a Change of
Control) (or Class A Common Units into which any such Incentive D Units have
converted), pursuant to the terms of the Levin Partner Agreements (collectively,
“Reallocable Units”), the lesser of (i) all such Reallocable Units in such
Partnership, and (ii) 30,000,000 Reallocable Units in such Partnership shall be
reallocated in accordance with the terms of the Limited Partnership Agreements
from Levin and the Levin Trusts to such Partnership and then subsequently
reallocated from such Partnership to the Limited Partner and the Och Trusts pro
rata based on the number of Cancellable Units held by the Limited Partner and
the Och Trusts that were cancelled pursuant to Section 1 above, as specified
opposite the name of the Limited Partner and each such Och Trust, respectively,
on the signature pages of this Agreement

(the “Pro Rata Percentage”); provided that each of the Limited Partner and the
Och Trusts shall receive a whole number of Reallocable Units in each
Partnership, but not to exceed 30,000,000 Reallocable Units in each Partnership
in the aggregate. To the extent that Levin and the Levin Trusts forfeit more
than 30,000,000 Reallocable Units in each Partnership, Och shall remain eligible
to receive a portion of the Reallocable Units that are not reallocated pursuant
to the foregoing provisions of this Section 2(a) in accordance with the terms of
the Limited Partnership Agreements.

(b) Reallocated Units. The General Partners agree that, if any Reallocable Units
are reallocated to the Limited Partner and the Och Trusts as described in
Section 2(a) above, all such Reallocable Units shall convert into vested Class A
Common Units upon such reallocation.

(c) Forfeiture of Escrowed Amounts. In the event that any COC Incentive Units
(as defined in the Levin Partner Agreements) or other amounts in the escrow
account described in Section 4(d)(2) of the Levin Partner Agreements as in
effect on the date hereof are reallocable to the Limited Partner in accordance
with the provisions of the Limited Partnership Agreements and the Levin Partner
Agreements, in each case as in effect on the date hereof, the General Partners
shall cause such amounts to be promptly reallocated to the Limited Partner as
described therein.

(d) Adjustments. In the event any change in the number of Retention D Units (or
Class A Common Units into which such Retention D Units have converted) shall
occur as a result of any unit split (including a reverse unit split) or
combination, any unit dividend or distribution (including any dividend or
distribution of securities convertible into or exchangeable for such units),
reclassification, recapitalization or similar event, then the number of
Retention D Units or Class A Common Units, as applicable, and any other items
set forth herein that are based on such units (including Cancellable Units,
Reallocable Units and COC Incentive Units), shall be equitably adjusted to
reflect such change. In the event of any Change of Control or other
reorganization, reclassification, merger, consolidation or disposition of
assets, the successor or acquiring Person (if applicable) or the applicable
parent entity in a Change of Control shall expressly assume the due and punctual
observance and performance of each and every covenant and condition of this
Agreement to be performed and observed by the General Partners and the
Partnerships and all the obligations and liabilities hereunder.

3. Miscellaneous.

(a) Except as specifically provided herein, this Agreement cannot be amended or
modified except by a writing signed by the Limited Partner and the General
Partners.

(b) This Agreement and any amendment hereto shall be binding as to executors,
administrators, estates, heirs and legal successors, or nominees or
representatives, of the Limited Partner and the Och Trusts, and references to
the Limited Partner and the Och Trusts shall include all successors and assigns
thereof. This Agreement and any amendment hereto may be executed in several
counterparts with the same effect as if the parties executing the several
counterparts had all executed one counterpart.

(c) The relinquishment of Cancellable Units pursuant to Section 1(a) shall not
affect the respective Capital Accounts of the Limited Partner and the Och Trusts
in each of the Partnerships (or the federal income tax basis or other tax
attributes of their respective Interests in each Partnership). This Agreement
shall be treated as part of the Limited Partnership Agreement of each
Partnership as described in Section 761(c) of the Code and sections
1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations.

 

2

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned, and the undersigned hereby agrees to be
bound by the terms and provisions set forth in this Agreement.

 

    

Number of
Cancellable Units
cancelled in each
Partnership

  

Pro Rata
Percentage of Total
Cancellable Units

THE LIMITED PARTNER:      

/s/ Daniel S. Och                        

Name: Daniel S. Och

   15,380,546    51.27%

 

3

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned, and the undersigned do hereby agree to
be bound by the terms and provisions set forth in this Agreement.

 

OCH TRUSTS

  

Number of
Cancellable Units
cancelled in each
Partnership

  

Pro Rata
Percentage of
Total Cancellable
Units

THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE DANIEL S. OCH 2014 DESCENDANTS’
TRUST AGREEMENT

 

By: /s/ Daniel S. Och                        

Name: Daniel S. Och

Title: Trustee

 

By: /s/ Jane C. Och                           

Name: Jane C. Och

Title: Trustee

   666,008    2.22%

THE FAMILY TRUST CREATED UNDER ARTICLE III OF THE JANE C. OCH 2011 DESCENDANTS’
TRUST AGREEMENT

 

By: /s/ Susan Och Kalver                  

Name: Susan Och Kalver

Title: Trustee

 

By: /s/ Jonathan Och                         

Name: Jonathan Och

Title: Trustee

   5,659,705    18.87%

THE FAMILY TRUST CREATED UNDER ARTICLE IV OF THE OCH CHILDREN’S TRUST 2012
AGREEMENT

 

By: /s/ Daniel S. Och                        

Name: Daniel S. Och

Title: Trustee

 

By: /s/ Jane C. Och                           

Name: Jane C. Och

Title: Trustee

   8,293,741    27.65%

 

4

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the date
first written above by the undersigned, and the undersigned do hereby agree to
be bound by the terms and provisions set forth in this Agreement.

 

OCH-ZIFF HOLDING CORPORATION,

as the general partner of OZM and OZA

By:   /s/ Wayne N. Cohen Name:   Wayne N. Cohen Title:   President and Chief
Operating Officer

 

OCH-ZIFF HOLDING LLC,

as the general partner of OZAII

By:   /s/ Wayne N. Cohen Name:   Wayne N. Cohen Title:   President and Chief
Operating Officer

 

5